
	
		I
		112th CONGRESS
		1st Session
		H. R. 3651
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to exempt certain
		  creditors from the escrow account requirement for higher-priced mortgage loans,
		  and for other purposes.
	
	
		1.Exemption for certain
			 creditors
			(a)In
			 generalSection 129D of the
			 Truth in Lending Act, as added by section 1461 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act, is amended by adding at the end the
			 following new subsection:
				
					(k)Exemption for
				certain creditorsA creditor
				with less than $1,000,000,000 in assets shall be exempt from—
						(1)the requirements
				of subsection (a) with respect to a consumer credit transaction secured by a
				first lien on the consumer’s principal dwelling with an annual percentage rate
				that exceeds the average prime offer rate for a comparable transaction as of
				the date the interest rate is set by 1.5 or more percentage points; and
						(2)any other
				provision of this Act, to the extent such provision requires the creditor to
				establish an escrow or impound account described under subsection (a) with
				respect to a consumer credit transaction described under paragraph
				(1).
						.
			(b)Effective
			 dateNotwithstanding the date on which the other provisions of
			 section 129D of the Truth in Lending Act take effect, section 129D(k) of the
			 Truth in Lending Act, as added by this Act, shall take effect on the date of
			 the enactment of this Act.
			
